t c memo united_states tax_court alejandro hernandez jr and edith g roman petitioners v commissioner of internal revenue respondent docket no filed date alejandro hernandez jr and edith g roman pro sese brock e whalen and donald d priver for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 with respect to petitioners’ federal_income_tax all section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners failed to report cancellation_of_indebtedness_income under sec_61 and substantiated deductions claimed on their schedule c profit or loss from business findings_of_fact petitioners alejandro hernandez jr and edith g roman resided in texas when they filed their petition at trial petitioners refused to stipulate any documents refused to testify and stated on the record that they did not intend to offer evidence regarding their income and deductions petitioners filed a federal_income_tax return which included a schedule c on which they claimed various business_expense deductions respondent received a form 1099-c cancellation of debt cod from department stores national bank indicating that petitioners had received cod income of dollar_figure in petitioners did not report the purported cod income on their return respondent conceded the sec_6662 accuracy-related_penalty in his pretrial memorandum on date respondent timely issued petitioners a notice_of_deficiency determining that they had unreported cod income of dollar_figure therein respondent also disallowed most of petitioners’ schedule c expenses stating we have disallowed the amount shown on your return because you did not furnish information needed to support the claimed deduction respondent’s disallowances are as follows expense travel office legal professional services car and truck all other1 total amount dollar_figure big_number big_number big_number big_number big_number the all other category of expenses includes post office box postage fees cellular internet software reference books advertising rent lease and supplies petitioners timely filed a petition with this court for redetermination opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 the u s court_of_appeals for the fifth circuit where an appeal in this case generally lies has recognized that a court need not give effect to the presumption of correctness in a case involving unreported income if the commissioner cannot present some predicate evidence supporting its determination 932_f2d_1128 5th cir aff’g in part rev’g in part and remanding in part tcmemo_1990_68 if the commissioner’s determination is deemed arbitrary the presumption of correctness does not apply and the commissioner will bear the burden of proving it correct id the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable requests for information sec_7491 see also 116_tc_438 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 petitioners do not contend that sec_7491 should shift the burden here and because petitioners did not even attempt to put on evidence they did not satisfy that section’s requirements citing portillo v commissioner petitioners argue that respondent’s determination that petitioners received unreported cod income was arbitrary because respondent relied on a third-party information_return however we find portillo to be distinguishable from the instant case in portillo the commissioner presented no compelling evidence of the alleged underreported income other than the difference between mr portillo’s contractor’s form_1099 and mr portillo’s tax_return here in addition to the form 1099-c respondent provided a credit card statement from department stores national bank showing a balance due from petitioner husband of dollar_figure this evidence demonstrates that petitioner husband was the account_holder and owed a debt in excess of the dollar_figure shown on the information_return as canceled portillo dealt with a situation where the commissioner failed to supply compelling predicate evidence of the unreported income here however respondent did supply documentary predicate evidence supporting the notice_of_deficiency furthermore petitioners did not make any effort to deny that they received the income in question consequently we cannot consider them to have made a because respondent has provided substantive evidence of petitioners’ unreported cod income the deficiency_notice is not a naked assessment as petitioners contend see 92_tc_661 reasonable denial and they have not established that the determination in the notice that they received unreported income was arbitrary having assigned the burden_of_proof we turn to an analysis of the applicable law as it relates to the issues presented ii unreported income we first address whether petitioners failed to report cod income under sec_61 gross_income includes all income from whatever source derived sec_61 cod income is specifically included as an item_of_gross_income sec_61 the record establishes that petitioners received income from cancellation of a credit card debt to department stores national bank while petitioners objected to the documents respondent offered to establish their income they offered no evidence of their income despite repeated requests to do so we under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item petitioners have not raised any reasonable dispute with respect to the accuracy of the information_return consequently the burden of production with respect to the income did not shift to respondent under sec_6201 therefore sustain respondent’s determination that petitioners received cod income of dollar_figure from department stores national bank in iii schedule c deductions we next decide whether petitioners substantiated the deductions claimed on their schedule c deductions are a matter of legislative grace and taxpayers have the burden of showing that they are entitled to any deduction claimed see rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of the item claimed as a deduction 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioners refused to introduce any evidence or testimony to substantiate their reported business_expenses arguing instead that respondent should bear the burden_of_proof for the reasons stated supra part i petitioners’ motion to shift the burden_of_proof was denied at trial the court warned petitioners that their filing of a motion to shift the burden_of_proof would not excuse them from their burden to substantiate their reported business_expenses and offered them several additional opportunities to introduce evidence to satisfy their burden however petitioners continued to assert their argument that the burden_of_proof should be shifted to respondent and offered no testimony or other evidence to substantiate their reported business_expenses accordingly we sustain respondent’s disallowance of petitioners’ deductions for business_expenses claimed on their schedule c by filing a petition in this court petitioners gained an opportunity for a de novo redetermination of the deficiency determined in the notice the court even granted petitioners a four-month continuance at a previous trial session to give them an opportunity to secure evidence supporting their return positions instead of taking advantage of this opportunity petitioners refused to cooperate with the petitioners alleged that the revenue_agent who conducted the audit of their tax returns was deceitful and unfair during the examination because petitioners failed to offer any evidence at trial we find that the record shows no evidence of misconduct court and failed to present substantiating evidence accordingly we uphold respondent’s determination in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant moot or without merit to reflect the foregoing and respondent’s concession decision will be entered for respondent as to the deficiency and for petitioners as to the sec_6662 accuracy-related_penalty
